Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed August 11, 2021 are respectfully acknowledged and have been fully considered. 
	Claims 1 and 9 are amended. 
	Claims 1-20 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed August 11, 2021, the rejections of independent claims 1 and 9 are withdrawn. The rejections of claims 2-8 and 10-20 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed August 11, 2021, subject to the Examiner’s Amendment below, and based on an updated, thorough search of the prior art of record, Claims 1-20 are found to be in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Currently Amended) A touch panel, comprising a substrate and a flexible printed circuit board, wherein the substrate comprising a first surface, a second surface, and a plurality of first connecting terminals and a plurality of second connecting terminals, and the first connecting terminals and the second connecting terminals are all located on a same side of the substrate;
the first connecting terminals are disposed on a first region of the side in parallel, and the second connecting terminals are disposed on a second region of the side in parallel; 
a first touch layer is disposed on the first surface, m first dividing wirings are formed by patterning the first touch layer, the m first dividing wirings do not cross with each other, and the first touch layer is divided into m+1 independent first touch regions; 
each of the first touch regions is connected to one of the first connecting terminals; 
a second touch layer is disposed on the second surface, n second dividing wirings are formed by patterning the second touch layer, the n second dividing wirings do not cross with each other, and the second touch layer is divided into n+1 independent second touch regions; 
each of the second touch regions is connected to one of the second connecting terminals; 
in a direction perpendicular to the substrate, projections of the first touch regions are interlaced with projections of the second touch regions; 
the first connecting terminals and the second connecting terminals are all electrically connected to the flexible printed circuit board.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Nie (CN104298386A) and Nakamura (20150185889 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "the substrate comprising a first surface, a second surface, and a plurality of first connecting terminals and a plurality of second connecting terminals, and the first connecting terminals and the second connecting terminals are all located on a same side of the substrate; the first connecting terminals are disposed on a first region of the side in parallel, and the second connecting terminals are disposed on a second region of the side in parallel" in combination with all other limitations of the claim.

Claim 9:
	While closest prior art Nie (CN104298386A) and Nakamura (20150185889 A1) teach portions of the limitations of independent Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 9, namely "the substrate comprising a first surface, a second surface, and a plurality of connecting terminals, and the connecting terminals are all located on a same side of the substrate" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624